

115 HR 4868 IH: Fort Pillow National Battlefield Park Study Act
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4868IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mr. Rush introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to conduct a special resource study of Fort Pillow Historic State Park in Henning, Tennessee, and for other purposes. 
1.Short titleThis Act may be cited as the Fort Pillow National Battlefield Park Study Act. 2.FindingsCongress finds as follows: 
(1)Fort Pillow was built by Confederate troops in 1861 and named after General Gideon J. Pillow of Maury County. (2)In 1862, the area was abandoned due to the Union Navy advancement along the Mississippi River. 
(3)The Fort was attacked and captured by the Union Navy, which mostly controlled it during the war. (4)On June 4, 1862, Confederate troops evacuated Fort Pillow, enabling Union troops to take Memphis, Tennessee.  
(5)On April 12, 1864, the Battle of Fort Pillow was fought at Fort Pillow on the Mississippi River in Henning, Tennessee, during the American Civil War.  (6)The Confederate troops defeated the Union Navy, resulting in the death of 229 of the 262 black Union soldiers engaged in the battle.  
(7)In 1971, Fort Pillow became a State park.  (8)In 1973, Fort Pillow was designated as a Historic Park.  
(9)Fort Pillow Historic State Park consists of 1,642 acres. (10)It preserves the American Civil War site of the Battle of Fort Pillow.  
(11)The park contains several attraction areas such as a Civil War museum, hiking trail, camping ground, and picnic area. 3.Fort Pillow special resource study (a)StudyThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of Fort Pillow Historic State Park in Henning, Tennessee. 
(b)ContentsIn conducting the study under subsection (a), the Secretary shall— (1)evaluate the national significance of the site; 
(2)determine the suitability and feasibility of designating the site as a unit of the National Park System; and (3)consider other alternatives for preservation, protection, and interpretation of the lands by Federal, State, or local governmental entities, or private and nonprofit organizations. 
(c)Applicable lawThe study authorized under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code. (d)ReportNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— 
(1)the findings of the study; and (2)any conclusions and recommendations of the Secretary. 
